NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat exchanger comprising: at least one clearance portion that separates between the plate-like fin and the at least one of the first heat transfer tube and the second heat transfer tube are disposed between the plate-like fin and the at least one of the first heat transfer tube and the second heat transfer tube, Serial No. 16/651,704Response to the Office Action mailed October 21, 2021Attorney Docket No. 129J_072_TNDate: January 21, 2022the at least one clearance portion is disposed at the windward end in the first direction relative to an imaginary center line that passes through a center of the first heat transfer tube in the long side direction and that extends along the short side direction, and wherein the at least one clearance portion is disposed to overlap with a first imaginary line segment that connects between the first heat transfer tube and the second heat transfer tube in a shortest distance and that is drawn at the most windward end in the first direction.
The closest prior art reference is: Yamazaki (JP 2015117876 A):
 Yamazaki discloses a heat exchanger comprising: a plate-like fin having a windward end and a leeward end in a first direction which is along a flow direction of a heat exchanging fluid; and a first heat transfer tube and a second heat transfer tube that each extend through the plate-like fin and that are adjacent to each other in a second direction which is along a gravity direction and crossing the first direction, wherein an outer shape of each of the first heat transfer tube and the second heat transfer tube in a 
However, Yamazaki does not disclose at least one clearance portion that separates between the plate-like fin and the at least one of the first heat transfer tube and the second heat transfer tube are disposed between the plate-like fin and the at least one of the first heat transfer tube and the second heat transfer tube, Serial No. 16/651,704Response to the Office Action mailed October 21, 2021Attorney Docket No. 129J_072_TNDate: January 21, 2022the at least one clearance portion is disposed at the windward end in the first direction relative to an imaginary center line that passes through a center of the first heat transfer tube in the long side direction and that extends along the short side direction, and wherein the at least one clearance portion is disposed to overlap with a first imaginary line segment that connects between the first heat transfer tube and the second heat transfer tube in a shortest distance and that is drawn at the most windward end in the first direction.
Further, there appears to be no reason to modify the apparatus of Yamazaki to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763